Citation Nr: 1510438	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  08-10 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a right hand and arm disability in addition to service-connected degenerative arthritis of the right metacarpophalangeal (MCP) joints and wrist.
 
2. Entitlement to an overall combined rating higher than 80 percent.

3. Entitlement to an initial compensable rating for radiculopathy of the left arm associated with cervical spondylosis with degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel
INTRODUCTION

The Veteran had active service from September 1975 to September 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision from the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA). Most recently, in July 2013, the Board remanded the Veteran' claims. The file has now been returned to the Board for further consideration.

The AOJ, by a December 2012 rating decision, granted service connection for radiculopathy of the left arm associated with cervical spondylosis with degenerative changes and assigned the same an initial noncompensable rating. The Veteran was notified of the December 2012 rating decision by a December 27, 2012 letter. The Veteran filed a statement disagreeing with the December 2012 rating decision; however such is date-stamped as received by the RO on December 30, 2013. If a Veteran does not file a timely Notice of Disagreement (NOD) within one year of receiving notice of the determination, the decision becomes final. 38 U.S.C.A.        § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2014). The Veteran's statement was received by VA more than one year after the notice of the rating decision. 

However, 38 C.F.R. § 20.305(a) (2014) (the 'mailbox rule') provides that a response postmarked prior to the expiration of the applicable time limit will be accepted as having been timely filed. In the event that the postmark is not of record, the mailbox rule applies and the postmark date will be presumed to be five days prior to the date of receipt of the document by VA. In calculating this five day period, Saturdays, Sundays, and legal holidays will be excluded. Id. Here, the postmarked envelope was not associated with the Veteran's statement; therefore, the statement will be presumed to have been mailed five days prior to receipt by the RO, or on December 20, 2013, considering weekends and a legal holiday. As such, the Board finds that the Veteran's statement expressing dissatisfaction with the December 2012 rating decision to be a timely NOD. It appears that a Statement of the Case (SOC) as to this issue has not been issued. Where a NOD has been filed with regard to a claim, and a SOC has not been issued, the appropriate Board action is to remand the issue for issuance of such SOC. Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of entitlement to an overall combined rating higher than 80 percent and entitlement to an initial compensable rating for radiculopathy of the left arm associated with cervical spondylosis with degenerative changes, addressed in the REMAND portion of the decision below, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is not shown to have a current diagnosis of a right hand and arm disability in addition to service-connected degenerative arthritis of the right MCP joints and wrist.


CONCLUSION OF LAW

The requirements for service connection for a right hand and arm disability in addition to service-connected degenerative arthritis of the right MCP joints and wrist are not met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, (2014); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper notice from VA must inform the claimant, prior to an initial decision on a claim by the Agency of Original Jurisdiction (AOJ), of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R.        § 3.159(b)(1); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). The VCAA notice requirements apply to all five elements of a service connection claim:  (1) Veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted. Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In a pre-adjudication letter dated in July 2006, the AOJ informed the Veteran of its duty to assist him in substantiating his claim under the VCAA, the effect of this duty upon his claim. In addition, this letter also informed him of how disability ratings and effective dates are assigned. See Dingess, 19 Vet. App. at 484. The Veteran has not asserted any deficiencies in the notice provided. The Board thus finds that the duty to notify the Veteran has been satisfied.

The Board also finds that VA has satisfied its duty to assist the Veteran. The Veteran's service and identified and authorized post-service treatment records have been associated with the claims file. The Veteran was afforded private examinations ordered by VA in July 2006, September 2009, and January 2012. Addenda to the January 2012 VA examination report were submitted in November 2012 and August 2013. The examiner in January 2012 took into account the Veteran's statements and performed a thorough evaluation, which allowed for a fully-informed evaluation of the claimed disability. 




Service Connection

The threshold requirement for the grant of service connection for any disability is that the disability claimed must be shown present. 38 U.S.C.A. §§ 1110, 1131. 
Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. Id. In the absence of proof of a present disability there can be no valid claim. Brammer, 3 Vet. App. 223, at 225. To be present as a current disability, there must be evidence of the condition at some time during the appeals period, even if the disability subsequently resolves. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is service-connected for three disabilities related to his claims involving the right upper extremity, degenerative arthritis of the right MCP joints and wrist, and myofascial pain syndrome of the upper back, claimed as a bilateral shoulder condition. Generally, he asserts that he has right hand and arm symptoms not considered by the AOJ in awarding service connection for right upper extremity disabilities, and described right carpal tunnel syndrome, paresthesias of the right hand and arm, and pinched nerves. 

As a preliminary matter, as to the evidence dated in the years prior to the current appeal period beginning with the Veteran's May 2006 claim, the Board notes that the Veteran's service treatment records are replete with complaints related to the right upper extremity. The Veteran first filed a claim of entitlement to service connection for a disability of the right upper extremity in February 2000, shortly after his separation from service in September 1999. On VA examination in April 2000, conducted by a private examiner for VA purposes, the Veteran was diagnosed with degenerative joint disease of the right arm, hand, and wrist, with normal range of motion, and carpal tunnel syndrome involving both hands, with decreased strength. By a July 2000 rating decision, he was awarded service connection for a bilateral arm/hand condition, later classified as degenerative arthritis of the MCP joints. 
Further, his VA treatment records include a number of notations indicating the Veteran's complaints related to the right upper extremity in the years preceding his current May 2006 claim. Of interest is an August 2003 VA treatment record indicating that the Veteran underwent an electromyography (EMG) test of the right arm. At that time, such was described as an abnormal study, with electrodiagnostic evidence of median nerve compression on the right at the wrist, without evidence of cervical radiculopathy on the right. However, in a February 2004 statement, the physiatrist who signed the August 2003 report asserted that "review of the EMG test results showed that the study was NORMAL, and that there was NO electrodiagnostic evidence of compression of the right median nerve at the wrist." 

As to the evidence dated during the current appeal period beginning with the Veteran's May 2006 claim, on examination in July 2006, conducted by a private examiner for VA purposes, the examiner described the Veteran's service-connected degenerative arthritis of the right MCP joints and reported that the Veteran had pain, located in the fingers, thumbs, and wrists. The examiner performed range of motion testing and the Veteran underwent X-ray examination. Based on the July 2006 findings, in the September 2006 rating decision, the Veteran was awarded service connection for degenerative arthritis of the left and right wrists.

On examination in September 2009, conducted by a private examiner for VA purposes, the Veteran's cervical spine disability was evaluated and he reported symptoms to include paresthesia and numbness, without indication of the affected extremity, and neck pain that traveled to the bilateral arms. The Veteran underwent examination of the right hand, fingers, and wrist, and cervical spine. Neurological examination was silent for sensory deficits or motor weakness, the right upper extremity reflexes revealed biceps jerk of 2+ and triceps jerk of 2+, and there were no pathologic reflexes. There were normal cutaneous reflexes. 

On VA examination in January 2012, ordered by the Board to specifically determine the presence of any right hand or arm disability in addition to service-connected degenerative arthritis of the right MCP joints and wrist, the examiner considered the Veteran's report that he started having pain in his right shoulder which radiated down his arm and wrist during service. The examiner noted that the Veteran subsequently underwent cervical spine surgery in 1999, but the pain in his right arm, wrist, and hand waxed and waned over the years. After examination of the Veteran and consideration of his medical history, the VA examiner declined to diagnose the Veteran with a right hand and arm disability. Significantly, the Veteran had decreased pinprick and vibratory sensation in the left hand and he was diagnosed with cervical radiculopathy with pain and numbness radiating down his left arm and hand, for which service connection was granted in the December 2012 rating decision. 

In an addendum dated in November 2012, the examiner again discussed that the Veteran did not currently suffer from a right hand and arm disability in addition to his service-connected degenerative arthritis of the right MCP joints and wrist. Specifically, the examiner opined that the Veteran's neck surgery resolved his radicular pain in his right arm and hand, and that the examination of his right wrist was normal, and he has no current pathology to render a diagnosis of any wrist condition. The examiner further reasoned that the August 2003 EMG test of the right arm was normal. 

In an addendum dated in August 2013, the examiner noted that he had conducted an in-person examination of the Veteran in January 2012 and the examination was silent for any current right hand and arm disability other than his service-connected degenerative arthritis of the right MCP joints and wrist. The examiner again reported that the Veteran did not have carpal tunnel syndrome of the right wrist. The examiner specifically cited the February 2004 evidence demonstrating that the Veteran did not have compression of the right median nerve at the wrist and asserted that there was no evidence of cervical radiculopathy on the right. He concluded that any additional right hand or arm disability resolved prior to February 2004, the date it was determined that the EMG was normal, and specifically, any disability resolved prior to the Veteran's May 2006 claim.

In this case, there is no evidence dated during the current appellate period beginning with the Veteran's May 2006 claim showing a diagnosis of a right hand and arm disability in addition to service-connected degenerative arthritis of the right MCP joints and wrist. As there is no evidence establishing a current diagnosis of such, there cannot be a discussion as to whether there exists a medical nexus between the claimed disability and active service or any service-connected disability. 

The Veteran is competent to report his symptoms. See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person). There is no evidence that the Veteran is not credible. It is clear that the Veteran has experienced symptoms related to the right upper extremity since service. 

However, to the extent that the Veteran purports to offer evidence of a diagnosis of a right hand and arm disability in addition to service-connected degenerative arthritis of the right MCP joints and wrist, by his lay statements, the Board finds that such statements are not competent. There is no evidence that he has the requisite medical expertise or training to diagnose or to determine the diagnostic studies required to diagnose the disability claimed, or otherwise diagnose the same based on symptoms reported or observed. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). His lay statements as to whether he is indeed diagnosed with a right hand and arm disability in addition to service-connected degenerative arthritis of the right MCP joints and wrist thus lack probative value, as they are not competent. In this regard, the Board places greater probative weight on the objective medical findings rendered in the examination and treatment reports. 

The Board acknowledges that the issue is complicated by the general complaints of radiating pain and numbness reported by the Veteran since service and the multiple disabilities of the right upper extremity for which service connection is already in place. However, it remains that during the current appellate period, the Veteran has not been diagnosed with a right hand and arm disability in addition to service-connected degenerative arthritis of the right MCP joints and wrist. The examiner, in September 2009, found no neurological disability of the right upper extremity; and the examiner in August 2013, specifically reported that there was no carpal tunnel syndrome or cervical radiculopathy on the right. The August 2013 examiner, who conducted the January 2012 examination, specifically declined to diagnose the Veteran with a right hand and arm disability in addition to service-connected degenerative arthritis of the right MCP joints and wrist subsequent to physical examination. 

As discussed above, the examiner, in November 2012, reported that the Veteran's neck surgery resolved his radicular pain in his right arm and hand. While such is not necessarily borne by the record, as the Veteran had complaints related to the right upper extremity that were recorded on examination in April 2000 and complaints that preceded his August 2003 EMG test, it is significant that the examiner, in January 2012, reported the Veteran's pain in his right arm, wrist, and hand waxed and waned over the years after his cervical spine surgery in 1999. The Board finds that the examiner's opinion that the Veteran does not have a current disability, as to a right hand and arm disability in addition to service-connected degenerative arthritis of the right MCP joints and wrist, is adequate as such was based on complete clinical examination. Evidence of complaints related to the right upper extremity dated prior to May 2006 are not probative evidence of a current disability, as such is dated outside of the current appellate period. 

Based on the above, pursuant to 38 U.S.C.A. §§ 1110, 1131, since the Veteran does not have a current disability, as to a right hand and arm disability in addition to service-connected degenerative arthritis of the right MCP joints and wrist, for which service connection can be granted, the claim must be denied by operation of law. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.


ORDER

Service connection for a right hand and arm disability in addition to service-connected degenerative arthritis of the right MCP joints and wrist is denied.


REMAND

As discussed above, of record is the Veteran's timely-filed NOD to the December 2012 rating decision that granted service connection for radiculopathy of the left arm associated with cervical spondylosis with degenerative changes and assigned the same an initial noncompensable rating. As it does not appear that there is a SOC of record as to this issue, the AOJ should provide the Veteran with such on remand. Manlincon, 12 Vet. App. 238.

The claim of entitlement to an overall combined higher than 80 percent is now inextricably intertwined with the remanded claim of entitlement to an initial compensable rating for radiculopathy of the left arm associated with cervical spondylosis with degenerative changes. Development of the Veteran's claim for an increased rating for that disability may impact his claim for an increased overall combined rating, as a higher rating may be granted and such may change his overall combined rating. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].

Accordingly, the case is REMANDED for the following action:

1. Issue a SOC pertaining to the issue of entitlement to an initial compensable rating for radiculopathy of the left arm associated with cervical spondylosis with degenerative changes. In connection therewith, provide the Veteran with appropriate notice of appellate rights. This issue should not be returned to the Board in the absence of a timely filed substantive appeal.

2. Readjudicate the Veteran's claim of entitlement to an overall combined rating higher than 80 percent. If the claim remains denied, the RO should furnish to the Veteran and his representative an appropriate Supplemental SOC, and should afford the Veteran the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


